DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-10, 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the grain can be larger than the Josephson Junction since the claim only defines a region of the Josephson Junction. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 8-11, and 19-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tavkhelidze (20070108437).
A.	AS to claims 1-2, 7 Tavkhelidze teaches a single A superconducting circuit comprising: a Josephson junction device including a lower superconducting material layer formed on a substrate (the Al lower see abstract on the Si/SiO2 layer); a junction layer formed on the lower superconducting material layer (Al203); and an upper superconducting material layer formed over the junction layer (Al upper), wherein at least the lower superconducting material layer comprises grains having a size that is larger than a size of the Josephson junction (Tavkhelidze teaches the Al layer maybe single crystal meaning that the grain is 50-100nm since it is single crystal, thus since the insulator is only 1-3 nm and the Al films are 50-100 nm the grain is larger than 1-3 nm meeting the claim limitation). Further the vertical extent of the Al is much bigger than the vertical extent (up and down portions of the junction)
Contrary to applicant assertion there is no disclosure of what constitutes a size. Applicant claim recites: having a size that is larger than a size a Josephson junction defined by a region where the lower superconducting material layer and the upper superconducting material layer contact the barrier layer.  This is not the same as what applicant argues: the Josephson junction is Application No. 16/997,508Docket No.: P201906233US01(517734)region (total area) where the lower superconducting material layer and the upper superconducting material layer contact the barrier layer (see, for example FIG. 2B of the present application). The recitation in the applicant’s arguments is not the same as what is claimed. 
B.	As to claim 6, recitation of wherein the grains in the lower superconducting material layer are formed by increasing the size of the grains through annealing is product by process and does not affect the structure.
C.	As to claim 8-10, 19-23, A method of forming  a Josephson junction of a Josephson Junction device and the device comprising: forming a superconducting alloy layer of the Josephson junction device on a substrate (the Al on the Si), wherein the superconducting alloy layer has an average grain size smaller than a width and a length of the Josephson junction and less than approximately 20 nm (it is amorphous see abstract so the grain size is zero).
It is noted that claim 13 indicates that allow is 66% to 97% meaning that alloy in claim 9 can be 99.99999999%  since, 13 must be more narrow that almost pure Al can be considered an alloy. Pure Al is 99.99% which is still an alloy since it is not 100%   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavkhelidze in view of Masu (Jpn. J. App Phys).
As to claim 3-6, 14-17 Tavhelidze teaches an single crystal Al (abstract and figures) does not teach epitaxial with the substrate or specifically along a (110)
Masu teaches annealing Aluminum on a silicon substrate (111) and the aluminum orienting along the same direction. Further (110) silicon was known an common and applicant has show not difference between 111 Al and 110 Al.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a Al (110) single crystal by the using the method Masu by providing a 110 single crystal silicon substrate annealing the Al to take the epitaxial orientation of the substrate.
One would have been so motivated to provide a functionally equivalent single crystal Al superconductor using conventional material (110) silicon providing a cost benefit.
b.	As to claim 18, Masu teaches 645 degree C and does not explicitly teach 570 however applicant does not show any unexpect result of 570 vs 645. 
Lower temperature anneals were known to lower the thermal processing.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to anneal at 560-570 degree C to try lower temperatures allow for lower temperature furnaces to be used.
Based on the same results at the a lower temperature it would have been obvious to one of ordinary skill in the art at the time of filing to provide the anneal temperature at 560-570 C  to provide a lower energy usage due to the lower temperature.
. 
Claims  8-10, 12-13, and 20-21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavhelidze.
Tavhelidze as to the phrase “alloy” it is noted even pure Al is not 100%. Further pure Aluminum is delicate and is typically allowed with other material like silicon to strengthen the material. The scope of alloy could be 99.99% Al however this rejection is provide assuming arguendo that alloy has some specific meaning beyond 99.99% Al.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide the Aluminum as a 97% Al alloy with silicon to strengthen the Al layer to increase the robustness of the JJ device.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specificity of the what constitutes a sizes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further at least the total vertical size of the junction is smaller than the size of the Al vertical size.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896